DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35U.S.C. §101. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims recite a computer program product and the broadest reasonable interpretation includes a transitory signal.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CEKER HAYREDDIN, ET AL-.: "Sensitivity analysis in keystroke dynamics using convolutional neural networks", 2017 IEEE WORKSHOP ON . 



Regarding claim 1. 
CEKER  discloses: A computer-implemented method comprising: 
building a deep neural network for keystroke-based behavioral verification of user identity, the building comprising:
 receiving a plurality of recorded keystroke events, each recorded keystroke event of the plurality of recorded keystroke events comprising (i) an indication of whether the recorded keystroke event is a key press or a key release, (ii) a key identifier of the respective key pressed or released, and (iii) a timestamp of the recorded keystroke event;(see section II)
 performing pre-processing of the plurality of recorded keystroke events, the pre-processing providing data structures representing sequential key events for processing by a deep neural network to extract local patterns, wherein the deep neural network comprises at least one convolution layer for feature detection; and (see section II)
training the deep neural network using the data structures representing sequential key events; and (see section II)

 

Regarding claim 9.
 CEKER  discloses: 
The method of claim 1, wherein the providing the trained deep neural network provides the trained deep neural network to a computer system on which user identity of a subject user of the computer system is to be verified as being an identified user. (See Section I)

Regarding claim 10. 
CEKER  discloses:
 A computer system configured to perform a method, the method comprising:
 building a deep neural network for keystroke-based behavioral verification of user identity, the building comprising: 

performing pre-processing of the plurality of recorded keystroke events, the pre-processing providing data structures representing sequential key events for processing by a deep neural network to extract local patterns, wherein the deep neural network comprises at least one convolution layer for feature detection; and training the deep neural network using the data structures representing sequential key events; and (see section II)
providing the trained deep neural network for keystroke-based behavioral verification of user identity based on determinate vectors output from the trained deep neural network. (see section II)

Regarding claim 15. 
CEKER  discloses: 
The computer system of claim 10, wherein the providing the trained deep neural network provides the trained deep neural network to a computer system on which user 


Regarding claim 16. CEKER  discloses:
 A computer program product comprising: 
a computer readable storage medium storing instructions for execution to perform a method comprising: 
building a deep neural network for keystroke-based behavioral verification of user identity, the building comprising: (abstract, section(I-II)
 receiving a plurality of recorded keystroke events, each recorded keystroke event of the plurality of recorded keystroke events comprising (i) an indication of whether the recorded keystroke event is a key press or a key release, (ii) a key identifier of the respective key pressed or released, and (iii) a timestamp of the recorded keystroke event;(See Section II)
 performing pre-processing of the plurality of recorded keystroke events, the pre-processing providing data structures representing sequential key events for processing by a deep neural network to extract local patterns, wherein the deep neural network comprises at least one convolution layer for feature detection; and (See Section II)

providing the trained deep neural network for keystroke-based behavioral verification of user identity based on determinate vectors output from the trained deep neural network. (See Section II)
 
Allowable Subject Matter
Claims 2-8 and 11-14 are objected to as being rejected on a rejected base claim, and would be allowed if rewritten in independent form.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
obtaining processed keystroke event data by (i) converting the timestamps of the plurality of recorded keystroke events to relative times and determining a collection of deltas representing differences in times between consecutive key events, and (ii) normalizing at least some deltas of the collection of deltas to a normal distribution using an exponential distribution function, wherein one or more deltas, of the collection of deltas, exceeding a predefined threshold amount of time are not included in the at least some deltas that are transformed by the normalizing; and converting the processed keystroke event data into the data structures of sequential key events, as recited in claim 2; and 
the preprocessing comprises: obtaining processed keystroke event data by (i) converting the timestamps of the plurality of recorded keystroke events to relative times and determining a collection of deltas representing differences in times between consecutive key events, and (ii) normalizing at least some deltas of the collection of deltas to a normal distribution using an exponential distribution function, wherein one or more deltas, of the collection of deltas, exceeding a predefined threshold amount of time are not included in the at least some deltas that are transformed by the normalizing; and converting the processed keystroke event data into the data structures of sequential key events, as recited in claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/           Primary Examiner, Art Unit 2898